DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the fluids" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10, 11, 15, and 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Natterer (WO 2005/108840) in view of Andreis (U.S. Patent No. 9,880,565).
Regarding claims 1 and 3-6, Natterer discloses proportional valve (11), for a fluid dispensing device, comprising a main body (1) in which an inlet conduit (3) for an inlet fluid entering said proportional valve (11) and an outlet conduit (4) for a fluid leaving said proportional valve (11) are defined, said inlet conduit (3) and said outlet conduit (4) being in fluid communication with each other, said proportional valve (11) comprising at least one shutter element (5) arranged between said inlet conduit (3) and said outlet conduit (4) adapted to intercept said fluid, said shutter element (5) comprising a movable fluid sealing element (5d) adapted to intercept said fluid at one of said inlet conduit (3) and said outlet conduit (4) and a lever element (5b) associated at a first end with said movable fluid sealing element (5d) and at a second end with an actuator device (2), said lever element (5b) being hinged about said main body (1) at a fulcrum point arranged between said first end and said second end of said lever element (5b), said actuator device (2) being configured for moving said lever element (5b) of said shutter element (5) around said fulcrum point so as to move said movable fluid sealing element (5d) between an opening position in which the fluid communication between said inlet conduit (3) and said outlet conduit (4) is allowed and a closing position in which the fluid communication between said inlet conduit (3) and said outlet conduit (4) is prevented, wherein said actuator device (2) comprises an actuator element (12) which can be operated progressively to move said lever element (5b) of said shutter element (5) around said fulcrum point so as to proportionally vary the degree of opening of said movable fluid sealing element (5d) between said opening position and said closing position, and vice versa, the variation of said degree of opening of said movable fluid sealing element (5d) allowing the regulation of the flow rate of said fluid exiting from said outlet conduit 4 (see translation page 13).
Natterer fails to disclose an actuator element made of a shape memory material; wherein said actuator device comprises an electric current generating device operatively connected to said actuator element in order to selectively modify the shape and/or the size of said actuator element through a temperature variation induced by the passage of electric current inside said actuator element; electronic control board configured to control said electric current generator device; detecting means for detecting (page 10) a quantity related to said degree of opening of said movable fluid sealing element of said shutter element; wherein said detecting means for detecting a quantity related to said degree of opening of said movable fluid sealing element of said shutter element comprise means for detecting the electrical resistivity value of said actuator element made of a shape memory material.
Andreis teaches a valve wherein an actuator element made of a shape memory material (see abstract); wherein an actuator device comprises an electric current generating device operatively connected to said actuator element in order to selectively modify the shape and/or the size of said actuator element through a temperature variation induced by the passage of electric current inside said actuator element (Col. 5, line 66-Col. 6, line 12); electronic control board (32) configured to control said electric current generator device (Col. 5, line 66-Col. 6, line 12); detecting means for detecting (per the 112(f) interpretation, shown as element 19 in applicant’s figure 1 and described on pages 10 and 11; functional equivalent described in Col. 5, lines 22-30 in Andreis) a quantity related to a degree of opening of the valve (Col. 5, lines 22-30); wherein said detecting means (per the 112(f) interpretation, shown as element 19 in applicant’s figure 1 and described on pages 10 and 11; functional equivalent described in Col. 5, lines 22-30 in Andreis) for detecting a quantity related to a degree of opening of the valve comprises means for detecting (per the 112(f) interpretation, shown as element 19 in applicant’s figure 1 and described on pages 10 and 11; functional equivalent described in Col. 5, lines 22-30 in Andreis) the electrical resistivity value of said actuator element made of a shape memory material (Col. 5, lines 22-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Natterer to provide an actuator element made of a shape memory material; wherein said actuator device comprises an electric current generating device operatively connected to said actuator element in order to selectively modify the shape and/or the size of said actuator element through a temperature variation induced by the passage of electric current inside said actuator element; electronic control board configured to control said electric current generator device; detecting means for detecting (page 10) a quantity related to said degree of opening of said movable fluid sealing element of said shutter element; wherein said detecting means for detecting a quantity related to said degree of opening of said movable fluid sealing element of said shutter element comprise means for detecting the electrical resistivity value of said actuator element made of a shape memory material. Doing so would allow the actuator to be integrated into the main body of the valve, as the actuator is compact (Col. 2, lines 42-51) and would provide information such as the pressure, flow rate, and temperature through the valve (Col. 3, lines 22-37), as recognized by Andreis.
Regarding claim 2, Natterer as modified teaches the invention as essentially claimed, and further teaches wherein said lever element (5b) of said shutter element (5) is partially housed inside a chamber (19) formed in said main body (1) between said inlet conduit (3) and said outlet conduit (4), said lever element (5b) protruding outside said chamber (19) at said second end, said shutter element (5) further comprising a fixed fluid sealing element (5c) adapted to seal said lever element (5b) between the walls of said chamber 19 (see translation pages 13 and 14).
Regarding claim 7, Natterer as modified teaches the invention as essentially claimed, and further teaches wherein said actuator device (2) comprises a movable piston (12) associated respectively with said actuator element (12) and with said lever element (5b) of said shutter element (5), said actuator device (2) further comprising an elastic contrast element (10) adapted to exert a thrust on said movable piston 12 (see translation page 13).
Regarding claim 8, Natterer as modified teaches the invention as essentially claimed, and further teaches two or more of said shutter elements (5), said outlet conduit (4) comprising two or more outlet holes, said two or more shutter elements (5) each comprising a movable fluid sealing element (5d) adapted to intercept said fluid in correspondence with said two or more outlet holes respectively, each of said two or more shutter elements (5) shutters being movable selectively to vary the degree of opening of each movable fluid sealing element (5d) with respect to the respective outlet hole (see translation pages 16 and 17; see Figures 5a-5c).
Regarding claim 10, Natterer as modified teaches the invention as essentially claimed, and further teaches comprising a single actuator device adapted to operate in a differentiated manner said two or more shutter elements 5 (see Figure 5b).
Regarding claim 11, Natterer as modified teaches the invention as essentially claimed, and further teaches wherein said actuator device (2) comprises a movable piston (12) comprising a first portion staggered with respect to a second portion of said movable piston (12), said first portion being configured to open and close a first shutter element of said two or more shutter elements, said second portion being configured to open and close a second shutter element of said two or more shutter elements (see Figures 5a-5c).
Regarding claim 15, Natterer as modified teaches the invention as essentially claimed, and further teaches a proportional mixing valve comprising at least two valves in which fluids leaving said at least two valves are mixed together wherein at least one of said at least two valves is the proportional valve according to claim 1 (see Figures 5a-5c).
Regarding claim 16, Natterer as modified teaches the invention as essentially claimed, and further teaches wherein said fixed fluid sealing element (5c) is made in a single piece with said movable fluid sealing element 5d (see Figure 4b).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natterer in view of Andreis in further view of Rodgers et al. (U.S. 2021/0172533)
Regarding claim 9, Natterer as modified teaches the invention as essentially claimed, but fails to teach two or more of said actuator devices each adapted to operating a corresponding shutter element of said two or more shutter elements.
Rodgers teaches a flap valve wherein two or more of actuator devices (28) each adapted to operating a corresponding shutter element of two or more shutter elements 22 (see paragraph 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Natterer to provide two or more of said actuator devices each adapted to operating a corresponding shutter element of said two or more shutter elements. Doing so would allow each valve to be actuated individually (see paragraph 0038), giving more precise control, as recognized by Rodgers.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natterer in view of Andreis in further view of Donati et al. (U.S. 2015/0210417).
Regarding claims 12-14, Natterer as modified teaches the invention as essentially claimed, but fails to teach wherein said outlet conduit comprises at least one outlet hole whose section has an asymmetrical shape with respect to the longitudinal axis of development of said lever element; wherein the section of said outlet hole has a shape which, along said longitudinal axis of development of said lever element, narrows away from said fulcrum point; wherein the section of said outlet hole is substantially triangular.
Donati teaches a valve wherein an outlet conduit comprises at least one outlet hole (27) whose section has an asymmetrical shape with respect to a longitudinal axis (see paragraph 0142); wherein the section of said outlet hole has a shape which, along said longitudinal axis, narrows (see Figure 1; see paragraph 0142); wherein the section of said outlet hole is substantially triangular (see Figure 1; see paragraph 0142).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Natterer to provide wherein said outlet conduit comprises at least one outlet hole whose section has an asymmetrical shape with respect to the longitudinal axis of development of said lever element; wherein the section of said outlet hole has a shape which, along said longitudinal axis of development of said lever element, narrows away from said fulcrum point; wherein the section of said outlet hole is substantially triangular, as taught by Donati. Doing so would be an obvious matter of design choice depending on the desired flow rate through the valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753